Citation Nr: 0510626	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-01 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to December 21, 2001 
for the grant of a 10 percent evaluation for service-
connected scar, residuals of a fragment wound of the left 
thigh.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois which granted a 10 percent evaluation 
for the service-connected left thigh scar, effective December 
21, 2001.

Procedural history

The veteran served on active duty from May 1966 to February 
1969.  He served in Vietnam and was awarded the Purple Heart 
Medal.

In a July 1969 rating decision, service connection was 
granted for a scar, residual of a shell fragment wound of the 
left thigh.  A noncompensable disability rating was assigned, 
effective from February 4, 1969, the day after the veteran 
left military service.

On December 21, 2001, the veteran filed a claim of 
entitlement to an increased disability rating for his 
service-connected left thigh scar.  As noted above, in a 
March 2002 rating decision the RO increased the veteran's 
disability rating to 10 percent, effective December 21, 2001.  
The veteran filed a notice of disagreement as to the 
effective date assigned to his service-connected scar.

This claim was previously before the Board in December 2003.  
At that time, the claim was remanded to the Appeals 
Management Center (AMC) for the issuance of a statement of 
the case (SOC) in regards to his claim for an earlier 
effective date.  The AMC sent the veteran a SOC in November 
2004.  The veteran perfected his appeal with the timely 
submission of his substantive appeal (VA Form 9) in January 
2005.  After this development was completed, the case was 
returned to the Board.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Board would first like to clarify the issue that is 
presently on appeal.  In a March 2005 statement, the 
veteran's representative indicated that the evidence of 
record "warrants an additional evaluation" for the service-
connected scar in addition to an earlier effective date.  The 
veteran has indicated numerous times, most recently in a June 
2004 statement, that he does not want an increase in his 
disability, merely an earlier effective date.  Therefore, the 
only issue on appeal is that listed on the first page of this 
REMAND.

In veteran's VA Form 9 dated in January 2005, he indicated 
that he wanted to appear at a hearing before a Veterans Law 
Judge at the RO.  The Board can identify no evidence of 
record indicating that the veteran was scheduled for such a 
hearing or that a hearing was in fact conducted.  Further, 
the record does not reflect that the veteran has withdrawn 
his request for a hearing.  Therefore, to ensure full 
compliance with due process requirements, a hearing must be 
conducted prior to Board adjudication of the issues on 
appeal.  See, in general, 38 C.F.R. §§ 3.103, 20.700 (2004).  
Failure to do so would deny the veteran the opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).

In a statement submitted in February 2005, the veteran's 
representative indicated that he was unable to contact the 
veteran and therefore "we elected [sic] no hearing."  
However, a veteran's representative may not choose to 
withdraw a hearing request without the veteran's consent.  
See 38 C.F.R. § 20.702(e) (2004).  There is no indication in 
the record that the veteran's consent has been obtained to 
withdraw his hearing request.

Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran for a Travel Board 
hearing 
at the RO.  The veteran should be notified of the 
date, time 
and place of such a hearing by letter mailed to his 
current 
address of record, with a copy to his 
representative.

The purpose of this REMAND is to comply with due process 
requirements. No action is required of the veteran until 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).



